Exhibit 10.2

 

First Amendment to
Employment Agreement Between
Minuteman International, Inc. and
Gregory J. Rau

 

Pursuant to the Board of Directors Resolution of May 2, 2003, the Board of
Directors of Minuteman International, Inc., with Thomas J. Nolan and Gregory J.
Rau abstaining, unanimously approved the foregoing First Amendment to Employment
Agreement of Gregory J. Rau dated July 13, 2001, (“Employment Agreement”). 
Minuteman International, Inc. (Employer) and Gregory J. Rau (Employee) hereby
agree to the amend the Employment Agreement as follows:

 

1.                    Section 3 Compensation:  The provisions for payment to the
Employee of commissions on consolidated net sales and consolidated profits
(“Profit Bonus”), specifically Section 3. B. (1) and (2) are hereby eliminated
and these provisions are stricken in their entirety effective January 1, 2003. 
In consideration thereof, Section 3. A., Salary, is hereby amended to provide
the Employee’s Salary is increased effective January 1, 2003 to Two Hundred
Fifty Thousand Dollars ($250,000.00) per year for the remainder of the Term,
payable in equal semi- monthly installments on the normal payroll dates of the
Employer less appropriate withholding for taxes. Further, the Employee may be
eligible for annual discretionary bonus compensation as determined by the
Employer’s Compensation Committee in accordance with its Management Incentive
Plan for Executive Officers and as approved by the Board of Directors.

 

2.                    In consideration of the above amendment to Section 3, all
references in the Employment Agreement to payment upon termination of the
Employee’s employment to “commissions earned”, “profit bonus” and “commissions
and profit bonus” in Section 5, Termination by the Employee, and Section 6,
Termination by the Employer, are eliminated and shall be stricken.

 

3.                    Section 4, Restrictive Covenant, the amount of
consideration paid to the Employee is hereby amended to eliminate reference to
“salary” and instead state the full amount of consideration to be paid as
follows:

 

“In addition to any payments which may be rendered pursuant to the Employee’s
termination from employment as stated at Paragraphs 5 and 6, in the event that
the Employee is terminated without cause or the Employee terminated the
Agreement for Good Reason as more fully defined below, the Employer shall pay to
the Employee the sum of One Hundred Fifty Thousand Dollars ($150,000.00), less
withholding for payment of taxes, in equal monthly installments for the twelve
month period following his termination of employment.”

 

4.                    Section 5 (A) Voluntary Termination, Termination by the
Employee, shall be amended to include that in the event of termination, the
Employer shall be obligated to pay the Employee all sums for salary earned as of
the Employee’s last date of employment as well as a discretionary bonus prorated
based upon the number of days employed in the current calendar

 

--------------------------------------------------------------------------------


 

year based upon the amount paid as a discretionary bonus as approved by the
Board of Directors during the preceding calendar year.

 

5.                    Section 5 (B), Termination for Good Reason, Termination by
the Employee, and Section 6 (B), Termination Without Cause, Termination by the
Employer, shall be amended to provide in the event of termination, the Employer
shall continue to pay the Employee his salary as reduced to Seventy Five percent
(75%) and Seventy Five percent (75%) of the prior year’s discretionary bonus as
approved by the Board of Directors, less withholding for taxes, based upon the
preceding year’s audited Annual Financial Statement in equal monthly
installments for the remainder of the term.

 

6.                    Section 6(C), Termination Due to Death or Disability,
Termination by the Employer, shall be amended to provide that in the event of
termination due to death or disability, the Employer shall also provide a
prorated discretionary bonus based upon the number of days employed in the
current calendar year based upon the amount paid as a discretionary bonus as
approved by the Board of Directors during the preceding calendar year, but in no
event shall this amount be less than Seventy Five percent (75%) of the
discretionary bonus paid for the preceding year.

 

Notwithstanding the above First Amendment to the Employment Agreement, all other
terms and conditions of the Employment Agreement shall remain in full force and
effect. In the event of any ambiguity between the terms of the First Amendment
and the Employment Agreement, the terms and conditions of the First Amendment
shall control the final resolution thereof.

 

Employer:

Minuteman International, Inc.

 

 

 

 

 

By:

/s/  Roger B. Parsons

 

 

 

Roger B. Parsons

 

 

Chairman of the Compensation Committee

 

 

 

 

 

 

 

By:

/s/  Richard J. Wood

 

 

 

Richard J. Wood

 

 

Chairman of the Audit Committee

 

 

 

Date:

July 31, 2003

 

 

Employee: Gregory J. Rau

 

 

By:

/s/ Gregory J. Rau

 

 

Gregory J. Rau

 

 

Date:

July 31, 2003

 

2

--------------------------------------------------------------------------------